Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/203171 RCE filed 11/30/2021.     
Claims 1-11, 13-15 & 21 have been examined and fully considered.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but are moot due to the new art found after the instant amendments were made 11/30/2021.
The prior 112 rejections and prior art rejections were overcome, by these amendments, however further art was found.
Upon further search—the new COX reference was the best reference found, and if applicant can submit clear amendments to distinguish over COX or arguments about how COX might differ from what is instantly claimed in both independent Claims (1 & 9), this rejection should be overcome, and the case can move forward to conclude examination.
Applicant’s representative does not make other specific arguments with respect to the prior art at this time, other than stating that they do not think the prior art reads on the instant claim language. As the examiner has shown above—these claims still read unclear, and therefore the art rejections are maintained as well.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-11, 13-15 & 21 are rejected under 35 U.S.C. 103(a) as being obvious over COX in US 20070062583 in view of  WUNSCH in “Nanoscale lateral displacement arrays for the separation of exosomes down to 20nm” as cited on IDS dated 11/28/2018, and in further view of Padmanabhan in US 8518328.
	With respect to Claims 1, 3-4, 6-9, 13, & 21, COX et al. teach of system, and method for generating, within a conduit, discrete volumes of one or more fluids that are immiscible with a second fluid. The discrete volumes can be used for biochemical or molecular biology procedures involving small volumes, for example, microliter-sized volumes, nanoliter-sized volumes, or smaller. The system can comprise an apparatus 
WUNSCH et al. is used to remedy this however and specifically teaches of nano-DLD arrays that separate particles between 20 to 110 nm based on size with sharp resolution. Further, WUNSCH et al. teach of on-chip sorting and quantification of these important biocolloids (abstract), and specifically teach of using DLD devices that contain multiple pillar chip devices (nanofluidic chips)(Figure 1). It would have been obvious to one of ordinary skill in the art to use the pillar chips of WUNSCH in a sample analysis system such as COX due to the need for better point of care diagnostic devices and the advantages DLD devices would offer to this effect (WUNSCH, Page 936, column 1, paragraph 2). Though the starting a sequence only reads functionally at this time, since 
PADMANABHAN et al. teach of a fluidic analyzer with fluidic channels (abstract). PADMANABHAN et al. further teach of the fluidic cartridge instrument having a roller that deforms the cartridge to induce flow and other processes (sequence of processes)(Column 3, line 10-53). PADMANABHAN et al. also teach of two gears/rollers as claimed in instant Claim 21(See Figure 12, 132 & 134 and Figure 11). PADMANACHAN et al. even further teach of a controller that controls the motor and the flow within the cartridge, and which controls the roller(Column 6, line 42-60, column 7, line 65- column 8, line 7, Column 12, line 32-55). It would have been obvious to one of ordinary skill in the art to use a compressive roller as done in PADMANABHAN to help with fluid flow is a fluidic device due to the need for more reliable devices in the art (PADMANABHAN, Column 1, line 10-35).
With respect to Claim 2, COX et al. teach of driving fluid flow (paragraph 0239-0240). PADMANABHAN et al. further teach of the fluidic cartridge instrument having a roller that deforms the cartridge to induce flow and other processes (sequence of processes)(Column 3, line 10-53).
With respect to Claim 5, PADMANABHAN et al. teach of a motor((Column 6, line 42-60, column 7, line 65- column 8, line 7, Column 12, line 32-55).), COX et al. teach that the device that allow for control/programming(0191, 0239-0240) and the cassette being a plate(paragraph 0095).

With respect to Claims 14-15, COX et al. teach of the device being plugged or pierced(paragraph 0293, 0311).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 1797